NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 12a0819n.06

                                              No. 11-3858

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                                FILED
                                                                                           Jul 30, 2012
CONSUELO OLIMPIA SOLIS,                                )
                                                       )                            LEONARD GREEN, Clerk
        Petitioner,                                    )
                                                       )   ON PETITION FOR REVIEW
v.                                                     )   FROM THE UNITED STATES
                                                       )   BOARD OF IMMIGRATION APPEALS
ERIC H. HOLDER, JR., Attorney General,                 )
                                                       )
        Respondent.                                    )




Before: COOK and STRANCH, Circuit Judges; STAMP, District Judge.*


        COOK, Circuit Judge. Consuelo Olimpia Solis (“Solis”) petitions for review of the Board

of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) decision denying her

application for special rule cancellation of removal under Section 203 of the Nicaraguan Adjustment

and Central American Relief Act of 1997 (“NACARA”), Pub. L. No. 105-100, 111 Stat. 2160

(1997), as amended by Pub. L. No. 105-139, 111 Stat. 2644 (1997). Because we lack jurisdiction

to review the BIA’s decision, we dismiss this appeal. To the extent we have jurisdiction over

questions of law raised by Solis, we deny her petition for review.




       *The Honorable Frederick P. Stamp, Jr., Senior United States District Judge for the Northern District
of West Virginia, sitting by designation.
No. 11-3858
Solis v. Holder


                                                 I.


       Solis is a native and citizen of Guatemala who entered the United States without admission

or inspection in February 1990. In 2003, the government initiated removal proceedings against Solis

by filing a Notice to Appear in immigration court charging her with removability as an alien living

in the United States without admission or parole. See 8 U.S.C. § 1182(a)(6)(A)(i). Solis appeared

before an IJ, admitted the factual allegations in the notice, and conceded removability. In an effort

to remain in the United States, however, Solis applied for asylum, withholding of removal,

protection under the Convention Against Torture (“CAT”), and special rule cancellation of removal.

The IJ denied Solis’s applications, and the BIA affirmed. Solis does not challenge the denial of her

asylum application, withholding of removal or protection under the CAT.


       Solis is eligible for special rule cancellation of removal under NACARA § 203 due to her

membership in a class of Guatemalan asylum seekers who filed a lawsuit against the former

Immigration and Naturalization Service (now known as the United States Citizenship and

Immigration Services, or USCIS) claiming unfair adjudications of their asylum applications. See

Am. Baptist Churches v. Thornburgh, 760 F. Supp. 796 (N.D. Cal. 1991). In settling this lawsuit,

the former INS agreed to (1) abstain from deporting any class member (commonly known as an

“ABC class member”) until he had an opportunity to obtain the benefits of the settlement agreement,

(2) provide each class member a de novo asylum interview irrespective of a prior adverse decision,

and (3) provide each class member work authorization while awaiting these interviews. See Am.


                                                 -2-
No. 11-3858
Solis v. Holder


Baptist Churches, 760 F. Supp. at 799–800, 804–06. The former INS delayed the implementation

of the settlement for years, however, and many ABC class members’ asylum claims became stale

as conditions in El Salvador and Guatemala improved. See 145 Cong. Rec. S10944 (daily ed. Sept.

15, 1999) (statement of Sen. Durbin) (“Many victims of severe persecution came to the United States

with very strong asylum cases, but unfortunately these individuals have waited so long for a hearing

they will have difficulty proving their cases because they involve incidents which occurred as early

as 1980.”).


       Before 1996, those ABC class members had an alternative recourse: they were eligible for

suspension of deportation under 8 U.S.C. § 1254, which gave the Attorney General discretion to

grant permanent-resident status to an alien who met certain statutory requirements. 8 U.S.C. § 1254,

repealed by Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), Pub.

L. No. 104-208, 110 Stat. 3009 (1996) (codified as amended in scattered sections of 8 U.S.C. and

18 U.S.C.). The IIRIRA replaced suspension of deportation with a much more restrictive form of

immigration relief—cancellation of removal. See 8 U.S.C. § 1229b. To restore the less restrictive

conditions that existed prior to IIRIRA’s enactment for ABC class members, Congress passed

NACARA. See generally Suspension of Deportation and Special Rule Cancellation of Removal for

Certain Nationals of Guatemala, El Salvador, and Former Soviet Bloc Countries, 64 Fed. Reg.

27,856 (May 21, 1999). NACARA § 203 amended IIRIRA, allowing ABC class members to seek

relief from deportation under conditions approximating pre-IIRIRA law. See id. Such relief is called

“special rule cancellation of removal.” Id.

                                                -3-
No. 11-3858
Solis v. Holder


                                                  II.


        NACARA’s special rule cancellation of removal is, however, available only to Guatemalan

ABC class members “who registered for benefits pursuant to such settlement agreement on or before

December 31, 1991.” IIRIRA § 309(c)(5)(C)(i)(I)(bb), Pub. L. No. 104-208, 110 Stat. 3009 (1996),

as amended by NACARA § 203, Pub. L. No. 105-100, 111 Stat. 2160 (1997). Further, “[a]

determination by the Attorney General as to whether an alien satisfies the [eligibility requirements

of IIRIRA § 309(c)(5)(C)(i)] is final and shall not be subject to review by any court.” Id.

§ 309(c)(5)(C)(ii). Here, because Solis challenges the BIA’s affirmance of an IJ’s determination that

she failed to timely register for benefits of the settlement agreement, we lack jurisdiction. See, e.g.,

Ruiz v. Gonzales, 455 F.3d 661, 662 (6th Cir. 2006) (per curiam) (dismissing appeal from the BIA’s

affirmance of an IJ’s decision that petitioner failed to timely register for benefits of the ABC

settlement agreement); Argueta v. Holder, 617 F.3d 109, 112 n.2 (2d Cir. 2010) (per curiam)

(acknowledging that the jurisdictional language in IIRIRA § 309(c)(5)(C)(ii) “make[s] unreviewable

by any court a determination by the Attorney General as to whether an alien has satisfied the

statutory requirements for special rule cancellation of removal”); Lanuza v. Holder, 597 F.3d 970,

972 (9th Cir. 2010) (per curiam) (noting that the language in IIRIRA § 309(c)(5)(C)(ii) “expressly

precludes [courts] from reviewing the BIA’s determination of eligibility for NACARA § 203 relief”);

Molina Jerez v. Holder, 625 F.3d 1058, 1069 (8th Cir. 2010) (holding that the court lacked subject

matter jurisdiction to review alien’s eligibility for special rule cancellation of removal).



                                                  -4-
No. 11-3858
Solis v. Holder


       We retain jurisdiction over the BIA’s decision only if Solis raises constitutional claims or

questions of law. See 8 U.S.C. § 1252(a)(2)(D) (expressly granting courts of appeal jurisdiction to

review constitutional claims or questions of law notwithstanding other provisions that limit or

eliminate judicial review); Lanuza, 597 F.3d at 972 (“To the extent that we have jurisdiction, it is

pursuant to 8 U.S.C. § 1252.”). Courts consider “the nature of the argument advanced in the

petition” to determine the extent of jurisdiction under 8 U.S.C. § 1252. Molina Jerez, 625 F.3d at

1068 (quoting Purwantono v. Gonzales, 498 F.3d 822, 824 (8th Cir. 2007)) (internal quotation marks

omitted).


                                                III.


       Unfortunately for Solis, her argument rises or falls upon a single critical factual

determination: whether she registered for ABC benefits on or before December 31, 1991. Couching

her argument in terms of legal concepts, Solis argues that the BIA’s decision was “manifestly

contrary to the law, . . . inconsistent with the provisions of the ABC settlement agreement,

subsequent court decisions, and further violates the policy memorandums issued by the asylum

division of the U.S. Department of Homeland Security.” She cites Chaly-Garcia v. United States,

508 F.3d 1201 (9th Cir. 2007), and an internal USCIS memorandum to support her position.

Nonetheless, the BIA grounded its decision on a factual assessment:


              Despite [Solis’s legal] argument, the respondent testified that she filed her
       asylum application in 1992. . . . [T]he respondent was unsure exactly which
       application had been filed. In fact, at the hearing, the respondent’s attorney admitted

                                                -5-
No. 11-3858
Solis v. Holder


       that such testimony does not demonstrate that the respondent timely registered for
       ABC benefits. Also, the respondent submitted an “Acknowledgement of Receipt”
       from the Asylum Office indicating that her request for asylum “was received for
       processing on 01/21/92.” Further, although the respondent indicated in the statement
       attached to her 2004 asylum application that she applied for asylum in 1991 and
       obtained employment authorization in 1992, the employment authorization cards in
       the record are dated from 1996, 1997, 1999, and 2003.


(A.R. at 4, BIA Decision) (internal footnote and citations omitted); see also (A.R. at 33–34, IJ Oral

Decision) (“The Court does agree with the Respondent’s counsel that under the USCIS policy as

instituted after the Ninth Circuit decision in Chaly-Garcia, that all tangible evidence and credible

testimony can be considered in making a determination as to whether an individual has registered

for ABC benefits.”). We thus lack jurisdiction to review the BIA’s decision.


       Solis nevertheless contends that the BIA used an incorrect legal standard in adjudging her

case. Because she completed her asylum application form before December 31, 1991, she argues,

the law compelled the BIA to find that she timely registered for benefits. “An argument that the

agency applied an erroneous legal standard raises a question of law and invokes [courts of appeal’s]

jurisdiction.” Leonard-Santana v. U.S. Dep’t of Justice, 251 F. App’x 12, 14 (2d Cir. 2007) (citing

Khan v. Gonzales, 495 F.3d 31, 35 (2d Cir. 2007)). We note that the USCIS policy memorandum

includes similar mandatory language:


       Pursuant to the Ninth Circuit’s findings, . . . a Guatemalan or Salvadoran national,
       who affirmatively filed an I-589 application on or after the date the court
       provisionally approved the Settlement Agreement and prior to the conclusion of the
       designated registration period, has indicated the intent to receive ABC benefits under
       the Settlement Agreement and therefore should be considered “registered.”

                                                 -6-
No. 11-3858
Solis v. Holder


U.S. Citizenship & Immigration Services, HQRAIO 120/9.10a, Making ABC Registration

Determinations, Chaly-Garcia v. U.S., 508 F.3d 1201 (9th Cir. 2007), at 2 (2008) (emphases added).

Even applying the standard set forth in the USCIS memorandum, we remain unconvinced that

completing an asylum application form equates to filing to qualify for the statutory benefit. An

asylum seeker files his application “on the date it is received by the Service” or on the date he mails

the application if the Service did not receive the application on time—provided, however, that he

can “provide[] clear and convincing documentary evidence of mailing the application” within the

filing deadline. 8 C.F.R. § 208.4(a)(2)(ii). Here, the government received Solis’s application after

December 31, 1991, and she provides no evidence of timely mailing her application. See (A.R. at

558, Document Listing Solis’s I-589 Receipt Dated January 21, 1992 as Evidence of her Asylum

Application); (A.R. at 617, Government Receipt of Solis’s Asylum Application Dated January 21,

1992). Therefore, the BIA did not apply an erroneous legal standard.


                                                 IV.


       For these reasons, we DISMISS this appeal. To the extent we have jurisdiction, we DENY

the petition for review and VACATE the removability stay.




                                                 -7-